NUMBER 13-09-00442-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

ANTONIO REYES,                                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 24th District Court
                         of Victoria County, Texas.


                         MEMORANDUM OPINION
                Before Justices Yañez, Rodriguez, and Garza
                  Memorandum Opinion by Justice Garza
      Appellant, Antonio Reyes, was convicted of robbery, a second-degree felony. See

TEX . PENAL CODE ANN . § 29.02 (Vernon 2003). Reyes pleaded guilty to the offense

pursuant to a plea agreement with the State, and he was sentenced to ten years’

imprisonment and assessed a $2,000 fine. Reyes was then placed on “shock” community

supervision, which was later revoked. See TEX . CODE CRIM . PROC . ANN . art. 42.12, § 6

(Vernon Supp. 2009). By two issues, Reyes contends that the trial court erred in permitting

certain expert testimony at the hearing on the State’s motion to revoke. We affirm.

                                     I. BACKGROUND

      Reyes was indicted on August 31, 2006 for the offense of aggravated robbery, a
first-degree felony. See TEX . PENAL CODE ANN . § 29.03 (Vernon 2003). He pleaded guilty

to the lesser included offense of robbery on December 1, 2006, and was convicted and

sentenced as set forth above. On May 2, 2007, Reyes was released from prison and

placed on “shock” community supervision. See TEX . CODE CRIM . PROC . ANN . art. 42.12, §

6.

        The State filed a motion to revoke on May 6, 2009, alleging that Reyes had

committed twelve different violations of the terms of his community supervision.

Specifically, the State’s motion alleged that, while under community supervision, Reyes:

(1) committed the offense of unlawfully carrying a weapon; (2) committed the offense of

evading arrest or detention; (3) committed the offense of criminal trespass; (4) failed to

report these offenses to his supervision officer; (5) changed his place of residence without

prior approval of his supervision officer; (6) failed to report each month to his supervision

officer as directed; (7) was in possession of a firearm; (8) failed to pay $498 in court costs;

(9) failed to pay $960 in supervisory fees; (10) failed to pay $2,000 in fines; (11) failed to

perform at least twelve hours per month of community service as directed; and (12) failed

to pay $5 to the local Crime Stoppers Program. Reyes pleaded not true to all twelve

allegations.

        At a hearing on the State’s motion to revoke on June 26, 2009, the State offered the

testimony of Officer Dale Kolar of the Victoria County Sheriff’s Department. Officer Kolar

testified that he has undergone “roughly” eighty hours of training in fingerprint analysis and

that he is certified in fingerprint analysis by the Texas Department of Public Safety.

According to Officer Kolar, he had the opportunity to examine “about 15,000” fingerprints

during his training.1

        The State then offered into evidence, as its Exhibit 1, a document dated June 25,


        1
          Reyes’s counsel repeatedly objected to Officer Kolar’s testim ony, arguing that Officer Kolar had not
been properly qualified as an expert to testify as to fingerprint analysis. The trial court overruled each
objection.

                                                      2
2009, containing Reyes’s signature and indicating that it contained Reyes’s fingerprints.

The State also offered, as its Exhibit 2, a judgment from the County Criminal Court at Law

Number 12 of Harris County, Texas, reflecting the conviction of an individual named Tony

Riascos for the offense of criminal trespass, a class B misdemeanor. See TEX . PENAL

CODE ANN . § 30.05 (Vernon Supp. 2009).2 The second page of the Harris County judgment

contained Riascos’s right thumbprint. Officer Kolar testified that, in his opinion, the

fingerprints on Exhibit 1 are from the same person as the thumbprint on Exhibit 2. Officer

Kolar testified that he consulted with a co-worker, Sergeant Henry Castillo, who is also a

certified fingerprint analyst, and that Sergeant Castillo confirmed Officer Kolar’s findings.3

Finally, Officer Kolar testified that, according to records kept by his department, Reyes has

been known to use “Riascos” as his last name.4

        The State then called Romelia Kucera, a community supervision officer with the 24th

Judicial District Community Supervision and Corrections Department (“CSCD”). Kucera

testified that, according to CSCD records, Reyes failed to report to his supervision officer

for the months of October, November, and December of 2008, and January, February, and

March of 2009. Kucera further testified that, according to CSCD records, Reyes has not

paid any fines, nor has he performed any community service hours.5

        The trial court found that Reyes had violated the terms of his community supervision

and granted the State’s motion to revoke. The trial court subsequently denied Reyes’s




        2
         The State additionally offered into evidence, as its Exhibits 3 and 4, judgm ents from Harris County
dated April 17, 2009, reflecting Riascos’s conviction of the offenses of unlawfully carrying a weapon and
evading arrest or detention. See T EX . P EN AL C OD E A N N . §§ 38.04, 46.02 (Vernon Supp. 2009). These
judgm ents also contained the thum bprint of the convicted defendant.
        3
          Officer Kolar stated that he could not conclusively m atch the fingerprints on Exhibit 1 with the
thum bprints on Exhibits 3 or 4, because the latter exhibits were photocopies of poor quality.
        4
            Reyes testified at the revocation hearing that he, indeed, also goes by the last nam e “Riascos.”
       5
         Kucera’s testim ony regarding CSCD records was adm itted by the trial court over the repeated
hearsay objections of Reyes’s counsel. These rulings are not challenged on appeal.

                                                       3
motion for new trial, and it certified Reyes’s right to appeal. This appeal followed.6

                                                II. DISCUSSION

       In a community supervision revocation proceeding, the State must prove by a

preponderance of the evidence that the defendant violated the terms of his community

supervision. Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993); Cardona v.

State, 665 S.W.2d 492, 493-94 (Tex. Crim. App. 1984). We review a trial court’s order

revoking community supervision for an abuse of discretion. Rickels v. State, 202 S.W.3d
759, 763 (Tex. Crim. App. 2006); Cardona, 665 S.W.2d at 492.

       By two issues, Reyes contends that the trial court erred by admitting the testimony

of Officer Kolar. Reyes specifically argues that (1) the State failed to properly qualify

Officer Kolar as an expert witness, and (2) the trial court erred in overruling his objections

to Officer Kolar’s testimony regarding the statements of Sergeant Castillo.

       However, it is well-established that a single violation of a community supervision

condition is sufficient to support the trial court’s decision to revoke community supervision.

Herrera v. State, 951 S.W.2d 197, 199 (Tex. App.–Corpus Christi 1997, no. pet.) (citing

Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980); Sanchez v. State, 603
S.W.2d 869 (Tex. Crim. App. 1980); Burns v. State, 835 S.W.2d 733, 735 (Tex.

App.–Corpus Christi 1992, pet. ref’d)). On appeal, Reyes does not raise any challenge to

Kucera’s testimony at the revocation hearing that Reyes had (1) failed to report to his

supervision officer on six occasions, and (2) failed to pay fines or perform community

service as required by the terms of his community supervision. Assuming, without

deciding, that the trial court erred by admitting Officer Kolar’s testimony, we nevertheless

conclude that the trial court’s revocation of Reyes’s community supervision was sufficiently

supported by Kucera’s uncontroverted testimony. See id.

       We conclude that the trial court did not abuse its discretion in granting the State’s


       6
           The State has not filed an appellee’s brief to assist us in the resolution of this m atter.

                                                         4
motion to revoke Reyes’s community supervision. Reyes’s two issues are overruled.

                                     III. CONCLUSION

       The judgment of the trial court is affirmed.




                                                 ________________________
                                                 DORI CONTRERAS GARZA
                                                 Justice

Do Not Publish.
TEX . R. APP. P. 47.2(b)
Delivered and filed the
13th day of May, 2010.




                                             5